Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
With regard to the instantly allowed claims, the previously rendered 35 U.S.C. §101 rejections have been overcome under the rationale that adjusting the flight path is necessary for the control of the vehicle and thus the Applicant has presented a practical application.

EXAMINER’S AMENDMENT
With respect to the Claims filed April 11, 2022, the application has been amended as follows: 
As per claim 5, after “wireless communications network” (line 13) there has been added  -- , and the cell broadcast message is configured to trigger the aerial vehicle to determine whether or not to correct a flight path of the aerial vehicle based on information included in the cell broadcast message and to adjust the flight path based on the determination--.
As per claim 17, after “wireless communications network” (line 11) there has been added  -- , and the cell broadcast message is configured to trigger the aerial vehicle to determine whether or not to correct a flight path of the aerial vehicle based on information included in the cell broadcast message and to adjust the flight path based on the determination--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/            Primary Examiner, Art Unit 3663